                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                      )
                                                  )
                 Plaintiff,                       )                      2:19-CR-96
                                                  )
          vs.                                     )
                                                  )
                                                  )
   WILLIAM ROGER WOODIE, et al.,                  )
                                                  )
                 Defendants.                      )
                                                  )

                                            ORDER

         Defendants have filed motions to continue [Docs. 272-274]. The undersigned will hold a

  telephone conference in chambers on Wednesday, April 15, 2020 at 2:00 p.m. All counsel may

  appear by calling 1-888-278-0296 and entering access code 1539438 at the appointed time.


  SO ORDERED:



                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:19-cr-00096-JRG-CRW Document 276 Filed 04/14/20 Page 1 of 1 PageID #: 390
